DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments regarding claims 1-3, 7-11, 15, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 9 of applicant’s response, filed 01/27/21, with respect to the rejection(s) of claim(s) 17 under Terpstra have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Terpstra in view of Banger.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (Seo) (US 2020/0128295 A1) in view of Misra et al. (Misra) (US 2017/0070790 A1).
As to claim 1, Seo discloses a method (see Fig. 3, paragraph 6, 64) comprising:
determining based on a fingerprint comparison that a portion of media content on a channel being rendered by a content presentation device matches multiple (query fingerprint is determined to match a plurality of reference fingerprints; see Fig. 3, steps 32-36; paragraph 63-65) modifiable content segments (such as replacing content or displaying additional content; paragraph 6, 48, 66); and
responsive to the determining that the portion of media content on the channel being rendered by the content presentation device matches multiple modifiable content segments (paragraph 57-59, 65, Fig. 3, step 38), using attribute data as a basis to determine which of the multiple modifiable content segments is the modifiable content segment present on the channel (disambiguating the multiple matches to a single match; such as channel, provider, location and timing data, paragraph 15-17, 35, 38-39, 43).
	While Seo discloses utilizing attribute information, channel, provider, location and timing data, he fails to specifically disclose watermark data encoded on the channel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo’s system to include watermark data encoded on the channel, as taught in combination with Misra, for the typical benefit providing any required additional information about the broadcast channel without being intrusive to the viewer.

	As to claim 2, Seo and Misra disclose wherein each of the modifiable-content segments is a replacement ad (see Seo at paragraph 6, 48).

As to claim 3, Seo and Misra disclose using the watermark data encoded on the channel as a basis to control whether to allow modification of the media content to occur (wherein any action is only performed based upon the particular matched attribute and channel; see Seo at paragraph 60, 66).

As to claim 7, Seo and Misra disclose wherein the method is carried out by at least a server that is in network with the content presentation device (see Seo at Fig. 2, 
 
As to claim 8, Seo and Misra disclose wherein the fingerprint comparison is video based (video frame based fingerprint; see Seo at paragraph 36, 43, 44) and the watermark data is audio based (audio watermark which may or may not be audible; see Misra at paragraph 36-37).

As to claim 9, Seo discloses a system (Fig. 2, 5) comprising:
a network communication interface (paragraph 76, 79);
a processing unit (paragraph 76, 80);
non-transitory data storage (paragraph 76, 80); and
program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations (paragraph 76, 80) including:
determining based on a fingerprint comparison that a portion of media content on a channel being rendered by a content presentation device matches multiple (query fingerprint is determined to match a plurality of reference fingerprints; see Fig. 3, steps 32-36; paragraph 63-65) modifiable content segments (such as replacing content or displaying additional content; paragraph 6, 48, 66); and

	While Seo discloses utilizing attribute information, channel, provider, location and timing data, he fails to specifically disclose watermark data encoded on the channel.
	In an analogous art, Misra discloses content distribution system with modifiable content segments (triggering interactive or adverting content; Fig. 2-3, paragraph 61, 102) which will encode watermark data onto the distribution channel (paragraph 43-44, 47, 53), the watermark data including additional information about the channel, provider and timing (paragraph 48, 53, 57-63) so as to enable the inclusion of additional information about the broadcast channel without making a viewer aware or being intrusive on the content (paragraph 36, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo’s system to include watermark data encoded on the channel, as taught in combination with Misra, for the typical benefit providing any required additional information about the broadcast channel without being intrusive to the viewer.



As to claim 11, Seo and Misra disclose wherein the operations further include using the watermark data encoded on the channel as a basis to control whether to allow modification of the media content to occur (wherein any action is only performed based upon the particular matched attribute and channel; see Seo at paragraph 60, 66).

As to claim 15, Seo and Misra disclose wherein the method is carried out by at least a server that is in network with the content presentation device (see Seo at Fig. 2, server 20; paragraph 33-36, 63 and Misra at paragraph 35-37) and wherein using the watermark data encoded on the channel as a basis to control whether to allow the modification to occur is carried out after the server has directed the content presentation device to carry out the modification (presentation device determining which channel is being presented and which corresponding action from the server to perform; see Seo at paragraph 63-66).

As to claim 16, Seo and Misra disclose wherein the fingerprint comparison is video based (video frame based fingerprint; see Seo at paragraph 36, 43, 44) and the watermark data is audio based (audio watermark which may or may not be audible; see Misra at paragraph 36-37).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terpstra et al. (Terpstra) (US 2014/0196071 A1) (of record) in view of Banger (US 2018/0367868 A1) (of record).
As to claim 17, while Terpstra discloses a method comprising:
starting by a content presentation device to prepare for carrying out content modification with respect to a portion of media content on a channel being rendered by the content presentation device (fingerprint at beginning of substitution portion; paragraph 49-50), wherein the starting is responsive to signaling from a server based on the server (paragraph 51, 59) having determined through a fingerprint comparison that the portion of the media content is a particular modifiable-content segment (fingerprint at beginning of substitution portion; paragraph 49-50); and
abandoning by the content presentation device the content modification, wherein the abandoning is responsive to further signaling from the server (paragraph 51, 59) based on the server having determined based on watermark data encoded in media content of the channel that the portion of the media content is not the particular modifiable-content segment (paragraph 54), he fails to specifically disclose determining based on watermark data encoded in media content of the channel that the portion of the media content is not the particular modifiable-content segment before starting by the content presentation device to carry out the content modification.
In an analogous art, Banger discloses content distribution system with modifiable content segments (replaceable advertising segments; Fig. 6, paragraph 91) which will determine based on watermark data encoded in the media content that the portion of the media content is not the particular modifiable-content segment before starting by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terpstra’s system to include determining based on watermark data encoded in media content of the channel that the portion of the media content is not the particular modifiable-content segment before starting by the content presentation device to carry out the content modification, as taught in combination with Banger, for the typical benefit of providing an inexpensive means to avoid false matches with minimal intrusion.

As to claim 18, Terpstra and Banger disclose wherein the starting to prepare for carrying out the content modification comprises an action selected from the group consisting of (i) receiving a directive for the content presentation device to carry out the content modification (see Terpstra at paragraph 43, 48-50), (ii) querying storage to obtain modified content specifically for presentation in place of the particular modifiable-content segment (see Terpstra at paragraph 32-34), and (iii) setting a trigger for beginning to play out of the modified content in place of the particular modifiable-content segment.

As to claim 19, Terpstra and Banger disclose wherein the particular modifiable-content segment is a replaceable ad (see Terpstra at paragraph 36).

As to claim 20, while Terpstra and Banger disclose wherein the fingerprint comparison is video based (see Terpstra at paragraph 50), they fail to specifically disclose wherein the watermark data is audio based.
The examiner takes Official Notice that it was notoriously well known in the art before the effective filing date of the claimed invention to utilize either audio or video based watermarks when inserting data into a stream so as to make the watermark detectable to an audio/video receiver utilizing known methods and technologies depending on the particular desires and needs of the provider.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terpstra’s system to include wherein the watermark data is audio based for the typical benefit of provided by utilizing known methods and technologies so as to make the watermark detectable to an audio receiver depending on the particular desires and needs of the provider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424